       Case: 4:21-cv-00523-SEP Doc. #: 13 Filed: 07/12/21 Page: 1 of 4 PageID #: 74


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION
MATTHEW GAMEWELL,
,,
                                                      )
                                                      )
                Plaintiff(s),                         )
                                                      )
         v.                                           )        No. 4:21CV523SEP
                                                      )
      LAFAYETTE INDUSTRIES NORTH,                     )
     INC.,                                            )
                                                      )                                                 Click or tap to
                                                                                                        enter a date.




                Defendant(s).                         )


                 AMENDED CASE MANAGEMENT ORDER - TRACK 2: STANDARD

           Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

     Differentiated Case Management Program of the United States District Court of the Eastern

     District of Missouri, and the Rule 16 Conference held on July 8, 2021.

           IT IS HEREBY ORDERED that the following schedule shall apply in this case, and will

     be modified only upon a showing of exceptional circumstances:

           I.       SCHEDULING PLAN

           1.       This case has been assigned to Track 2 (Standard).

            2. All motions for joinder of additional parties or amendment of pleadings shall be
     filed no later than August 20, 2021.

           3.       Disclosure shall proceed in the following manner:

                   (a) The parties shall make all disclosures required by Rule 26(a)(1), Fed. R. Civ.
     P., no later than June 29, 2021.

                 (b) Plaintiff shall disclose all expert witnesses and shall provide the reports
     required by Rule 26(a)(2), Fed.R.Civ.P., no later than October 20, 2021, and shall make expert
     witnesses available for depositions, and have depositions completed, no later than November 3,
     2021.

                 (c)    Defendant shall disclose all expert witnesses and shall provide the reports
     required by Rule 26(a)(2), Fed. R. Civ. P., no later than December 1, 2021, and shall make
     expert witnesses available for depositions, and have depositions completed, no later than
     December 15, 2021.
  Case: 4:21-cv-00523-SEP Doc. #: 13 Filed: 07/12/21 Page: 2 of 4 PageID #: 75


             (d) The presumptive limits of ten (10) depositions per side as set forth in Rule
30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per party as set forth in Rule
33(a), Fed. R. Civ. P., shall apply.

             (e)   Requests for physical or mental examinations of parties pursuant to Rule 35,
Fed. R. Civ. P., must be made no later than October 20, 2021 , and any exam must be
completed by December 1, 2021.

              (f)   The parties shall complete all discovery in this case no later than February 1,
2022.

             (g)      Before filing any discovery memorandum or motion, the parties must first
attempt to resolve their discovery dispute without court intervention in compliance with Local
Rule 37-3.04. If the parties are unable to reach an agreement without court intervention, they
must file a memorandum requesting a telephone conference with the Court. The memorandum
must be filed jointly; must specify the parties’ attempts to achieve a resolution; must concisely
describe (e.g., in bullet points) the issue(s) in dispute; and must not exceed three (3) pages in
length.

              If, after conference with the Court, the parties’ discovery dispute is still
unresolved, a motion may be filed no later than ten calendar days after the telephone conference,
unless another deadline is set by the Court. The Court will not consider motions to compel filed
more than fourteen (14) days following the discovery deadline set out above.

       4.    This case shall be referred to alternative dispute resolution on August 24, 2021, and
that reference shall terminate on November 24, 2021.

      5.      Any motions to dismiss, for summary judgment, motions for judgment on the
pleadings or, if applicable, any motion to exclude testimony pursuant to Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kumho Tire Co. Ltd v. Carmichael, 526 U.S. 137
(1999), must be filed no later than February 16, 2022. Any response shall be filed no later than
March 18, 2022. Any reply shall be filed no later than March 28, 2022. In the event
dispositive motions are filed prior to the above specified date, the opposing party shall file a
response thirty (30) days after the filing of the dispositive motion. A reply may be filed ten (10)
days after the filing of the response. Briefing of such motions shall be governed by E. D. Mo. L.
R. 4.01.

      6.   For all filings of twenty (20) or more pages or with ten (10) or more pages of
attachments, parties must submit courtesy copies to the Court.

        II.   ORDER RELATING TO TRIAL

        This action is set for a JURY trial on September 6, 2022, at 09:00 AM. This is a four-
week docket, and the parties are expected to be ready and available for trial on the first
day of the docket and thereafter on twenty-four hours notice.

       Pursuant to Local Rule 8.04 the court may tax against one or all parties the per diem,
mileage, and other expenses of providing a jury for the parties, when the case is terminated or
settled by the parties at a time too late to cancel the jury attendance or to use the summoned
jurors in another trial, unless good cause for the delayed termination or settlement is shown.


                                                 -2-
  Case: 4:21-cv-00523-SEP Doc. #: 13 Filed: 07/12/21 Page: 3 of 4 PageID #: 76



     In this case, unless otherwise ordered by the Court, the attorneys shall, not less than
twenty (20) days prior to the date set for trial:

       1.     Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation
of all uncontested facts, which may be read into evidence subject to any objections of any party
set forth in said stipulation (including a brief summary of the case which may be used on Voir
Dire).

      2.    Witnesses:

             (a) Deliver to opposing counsel, and to the Clerk, a list of all proposed witnesses,
identifying those witnesses who will be called to testify and those who may be called.

              (b) Except for good cause shown, no party will be permitted to call any witnesses
not listed in compliance with this Order.

      3.    Exhibits:

              (a) Mark for identification all exhibits to be offered in evidence at the trial
(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf
Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing
counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into
evidence and those that may be introduced. The list shall clearly indicate for each business
record whether the proponent seeks to authenticate the business record by affidavit or
declaration pursuant to Fed. R. Evid. 902(11) or 902(12).

              (b) Submit said exhibits or true copies thereof, and copies of all affidavits or
declarations pursuant to Fed. R. Evid. 902(11) or 902(12), to opposing counsel for examination.
Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or
preliminary identification, and shall file written objections to all other exhibits.

             (c) Except for good cause shown, no party will be permitted to offer any exhibits
not identified or not submitted by said party for examination by opposing counsel in compliance
with this Order. Any objections not made in writing at least ten (10) days prior to trial may be
considered waived.

      4.    Depositions, Interrogatory Answers, and Request for Admissions:

             (a) Deliver to opposing counsel and to the Clerk a list of all interrogatory
answers or parts thereof and depositions or parts thereof (identified by page and line numbers),
and answers to requests for admissions proposed to be offered in evidence. At least ten (10)
days before trial, opposing counsel shall state in writing any objections to such testimony and
shall identify any additional portions of such depositions not listed by the offering party which
opposing counsel proposes to offer.

             (b) Except for good cause shown, no party will be permitted to offer any
interrogatory answer, or deposition or part thereof, or answer to a request for admissions not
listed in compliance with this Order. Any objections not made as above required may be
considered waived.

                                                -3-
  Case: 4:21-cv-00523-SEP Doc. #: 13 Filed: 07/12/21 Page: 4 of 4 PageID #: 77



      5.     Instructions: Submit to the Court and to opposing counsel their written request for
instructions and forms of verdicts reserving the right to submit requests for additional or
modified instructions at least ten (10) days before trial in light of opposing party’s requests for
instructions. (Each request must be supported by at least one pertinent citation.).

      6.     Trial Brief: Submit to the Court and opposing counsel a trial brief stating the legal
and factual issues and authorities relied on and discussing any anticipated substantive or
procedural problems.

     7.    Motions In Limine: File all motions in limine to exclude evidence, and submit a
courtesy copy directly to the Court’s chambers, at least fourteen (14) days before trial.
Responses shall be filed at least seven (7) days prior to trial.

   Failure to comply with any part of this order may result in the imposition of sanctions.

      Dated this   12th     day of July       , 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE




                                                 -4-
